MEMORANDUM **
Santiago Hernandez-Garcia appeals from the 36-month sentence imposed following his guilty-plea conviction for being a deported alien found unlawfully in the United States in violation of 8 U.S.C. § 1326.
Hernandez-Garcia contends that his sentence violated Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because it was based on a prior aggravated felony conviction not charged or admitted. Hernandez-Garcia concedes that his argument is foreclosed, see e.g., United States v. Salazar-Lopez, 506 F.3d 748, 751 n. 3 (9th Cir.2007); United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000); and that he raises it to preserve it for potential future review.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.